DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on June 26, 2019. It is noted, however, that applicant has not filed a certified copy of the KR 10-2019-0076345 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a second graphene" in line 3.  As “a first graphene” is not recited in claim 3 or in claim 1 (which claim 3 is dependent upon), the meaning of the term “second” is unclear. For purposes of examination, “a second graphene” will be interpreted as “a graphene”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US 2018/0083272) 
Regarding Claim 1, Son et al. teaches a negative electrode (Para. [0090]) for a lithium battery (Para. [0159]) comprising a porous silicon composite cluster including a carbonaceous material (i.e. a silicon-carbonaceous compound composite) (Para. [0145]), a graphite (Para. [0165]) and a first graphene that has a layer or film shape (i.e. a generally plate-shaped conductive material) (Para. [0064], [0067]).
Regarding Claim 2, Son et al. teaches all of the elements of the current invention in claim 1.
Son et al. further teaches the silicon composite cluster including a core of silicon oxide particles with a shell disposed on and surrounding the core comprising graphene (i.e. the silicon-carbonaceous compound composite comprises silicon particles coated with a carbonaceous compound) (Para. [0020]).
Regarding Claim 3, Son et al. teaches all of the elements of the current invention in claim 1.
Son et al. further teaches the porous silicon composite including a  porous core of porous silicon composite secondary particle and a shell disposed on and surrounding the core comprising graphene (Para. [0064]).
Regarding Claim 5, Son et al. teaches all of the elements of the current invention in claim 1.
Son et al. further teaches the porous silicon composite including a porous silicon composite secondary particle and a shell disposed on and surrounding the core comprising graphene (i.e. a crystalline carbon) (Para. [0098]) and an amorphous carbon layer disposed on the porous silicon composite secondary particle (Para. [0103]) wherein the silicon nanoparticles have a needle-like shape (i.e. a generally acicular shape) (Para. [0082]) .
Regarding Claim 6, Son et al. teaches all of the elements of the current invention in claim 5.
Son et al. further teaches the porous silicon composite including a core including porous silicon composite secondary particle and a shell disposed on and surrounding the core comprising graphene (i.e. a core including the silicon-carbonaceous compound composite crystalline carbon) and a shell comprising a second graphene disposed on and surrounding the core (i.e. a shell including a carbon coating layer surrounding the surface of the core) (Para. [0098]).
Regarding Claim 7, Son et al. teaches all of the elements of the current invention in claim 5.
Son et al. teaches the graphite may be artificial graphite, natural graphite, or a combination thereof (Para. [0165])
Regarding Claim 10, Son et al. teaches all of the elements of the current invention in claim 5.
Son et al. further teaches SFG6 graphite (i.e. the generally plate-shaped conductive material) comprises an average particle diameter of about 6 micrometers (Para. [0150])
Regarding Claim 13, Son et al. teaches all of the elements of the current invention in claim 5.
Son et al. further teaches SFG6 graphite (Para. [0150]), graphene (Para. [0150]) and carbon nanotubes (Para. [0148]) (i.e. the generally plate-shaped conductive material comprises SFG6 graphite, a graphene a carbon nanotube or a mixture thereof). 
Regarding Claim 17, Son et al. teaches all of the elements of the composite anode in claim 1.
Son et al. further teaches a lithium secondary battery (Claim 28 and Para. [0321]) comprising a positive electrode (i.e. cathode) the composite anode and an electrolyte (Para. [0189]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2018/0083272) in view of Lee et al. (US 2018/0069235).
Regarding Claim 4, Son et al. teaches all of the elements of the composite anode in claim 1.
Son et al. further teaches the porous silicon composite secondary particle comprises an aggregate of two or more silicon composite primary particles including silicon, a silicon suboxide (SiOx , where 0 < x < 2 ) layer disposed on the silicon (Para. [0071]), a first graphene forming a shell on the structure of the silicon oxide (i.e. n at least one surface of the silicon suboxide) wherein the graphene may have a structure of flakes (i.e. first carbon flake) (Para. [0067]) and further teaches a second graphene containing highly crystalline graphene flake on the core (i.e. a second carbon flake is disposed on at least one surface of the porous silicon secondary particle) (Para. [0224]).
Son et al. does not teach a second amorphous carbon. 
However, Lee et al. teaches an anode active material comprising a crystalline carbon particle, silicon-based nanoparticles coated with a first amorphous carbon layer and a second amorphous carbon layer enclosing the crystalline carbon particle and the silicon-based nanoparticles. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Son et al. to incorporate the teaching of the second amorphous carbon , as it would keep the shape of the anode material more strongly and thus control the volume change of the silicon anode material during charge and discharge which can impart conductivity (Para. [0059]). Furthermore, the first and second amorphous carbon layer may be the same carbon components (Para. [0058]), and thus an adjusted density of the silicon-containing composite would be expected to be substantially identical to the density of the carbonaceous coating layer. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01(I). 
Regarding Claim 14, Son et al. teaches all of the elements of the current invention in claim 1.
Son et al. does not teach the composite anode comprising silicon in an amount of about 5.5 wt% to about 9.5 wt% based on a total weight of the composite anode.
However, Lee et al. teaches a composite anode active material for a lithium battery comprising silicon and carbon (Para. [0067]) wherein silicon is used in an amount in the range of 5-10 parts by weight on the basis of 100 parts by weight of the mixture (i.e. of the composite anode) (Para. [0075]), overlapping with the claimed range). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content of silicon in the composite anode of Son et al. to incorporate the teaching of Lee et al., as the content range would provide high capacity and long-lifetime characteristics to the battery (Para. [0052]) . In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 16, Son et al. teaches all of the elements of the current invention in claim 1.
Son et al. further teaches a carbon composite comprises a porous silicon composite cluster (i.e. silicon-carbonaceous material) and a carbonaceous material of graphene (Para. [0148], i.e. generally plate-shaped) wherein the carbonaceous material is about 0.001 parts to about 99 parts by weight (Para. [0147]), i.e. an amount of the generally plate-shaped conductive material is about 0.001 wt% to about 99 wt%, overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).
Son et al. does not teach the composite anode comprising the claimed amounts for the silicon-carbonaceous compound composite or the graphite.
However, Lee et al. teaches a composite anode active material for a lithium battery comprising silicon and carbon (Para. [0067]) wherein silicon is used in an amount in the range of 5-10 parts by weight on the basis of 100 parts by weight of the mixture (i.e. of the composite anode) (Para. [0075]), overlapping with the claimed range) and wherein crystalline carbon is graphite (Para. [0011]) wherein the crystalline carbon particles are present in 75-95 wt%. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content of silicon and graphite in the composite anode of Son et al. to incorporate the teaching of Lee et al., as the content range would provide high capacity and long-lifetime characteristics to the battery (Para. [0052]) . In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claims 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2018/0083272).
Regarding Claim 8, Son et al. teaches all of the elements of the composite anode in claim 1.
Son et al. further teaches a carbon composite comprises a porous silicon composite cluster (i.e. silicon-carbonaceous material) and a carbonaceous material of graphite (Claims 23 and 25) wherein the carbonaceous material is about 50 parts by weight to 97 based on 100 parts by weight of the carbon composite (Para. [0147]), i.e. the weight ratio of the silicon-carbonaceous compound composite to the graphite range is about 50:50 to 3:97, overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I
Regarding Claim 9, Son et al. teaches all of the elements of the composite anode in claim 1.
Son et al. further teaches a carbon composite comprises a porous silicon composite cluster (i.e. silicon-carbonaceous material) and a carbonaceous material of graphene (Para. [0148], i.e. generally plate-shaped) wherein the carbonaceous material is about 0.001 parts to about 99 parts by weight (Para. [0147]), i.e. an amount of the generally plate-shaped conductive material is about 0.001 wt% to about 99 wt%, overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).
Regarding Claim 15, Son et al. teaches all of the elements of the current invention in claim 1.
Son et al. further teaches the porous silicon composite secondary particle (which comprises the silicon-carbonaceous compound, the graphite and the generally plate-like conductive material) has a density of 0.5 g/cc to about 2 g/cc (Para. [0085]), overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2018/0083272) in view of Abdelsalam et al. (US 2015/0004488).
Regarding Claim 11, Son et al. teaches all of the elements of the current invention in claim 1.
Son et al. further teaches SFG6 graphite as a carbonaceous material (Para. [0150]).
Son et al. does not teach a specific surface of the generally plate-shaped conductive material.
However, Abdelsalam et al. teaches a composite anode layer comprising silicon, carbon black particles (i.e. carbonaceous materials), graphite particles (Para. [0069]) and SFG6 (Para. [0128]) wherein SFG comprises a BET surface area of 17 m2/g. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generally plate-shaped conductive material of Son et al. to incorporate the teaching of the BET surface area of 17 m2/g material, as it would lead to less SEI layer being formed in the first few charge cycles, providing performance improvement (Para. [0170]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2018/0083272) in view of Cui et al. (CN 108511752A) using the U.S. version and the English translation (US 2020/0014028).
Regarding Claim 12, Son et al. teaches all of the elements of the current invention in claim 1.
Son et al. teaches a first graphene that has a layer or film shape (i.e. a generally plate-shaped conductive material) (Para. [0064], [0067]). 
Son et al. does not teach a pellet density of the generally plate-shaped conductive material. 
However, Cui et al. teaches a negative active material for a lithium ion battery may be a silicon-carbon composite, wherein graphene has a density of 1.8 g/cm3 to 2.15 g/cm3 (overlapping with the claimed range) (Para. [0020]) . 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphene of Son et al. to incorporate the teaching of the density of from 1.8 g/cm3 to 2.15 g/cm3 , as it would increase compaction density of the negative electrode as the density has a good lubricating effect, reducing frictional resistance between the graphite particles (Para. [0020]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729   

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729